IN THE UNITED STATES COURT OF FEDERAL CLAIMS
___________________________________
                                    )
JG TECHNOLOGIES, LLC,               )
                                    )
                  Plaintiff,        )
                                    )
            v.                      ) No. 20-455C
                                    )
THE UNITED STATES,                  ) Filed: October 14, 2022
                                    )
                  Defendant.        )
___________________________________ )

                                            ORDER

       On October 4, 2022, the parties filed a joint stipulation for entry of final judgment in this

matter. Stipulation for the Entry of J., ECF No. 38. In accordance with the parties’ stipulation,

judgment shall be entered in favor of Plaintiff and against the United States in the amount of

$75,000. Each party shall bear its own costs, expenses, and attorney’s fees. Accordingly, the

Court directs the Clerk to enter judgment as specified.

       SO ORDERED.



Dated: October 14, 2022                                    /s/ Kathryn C. Davis
                                                     KATHRYN C. DAVIS
                                                     Judge